Appeal by defendant from a judgment of the Supreme Court, Queens County (Brennan, J.), rendered October 12, 1978, convicting him of burglary in the second degree, upon his plea of guilty, and sentencing him as a “predicate felon”. By order of this court dated December 17, 1979 (73 AD2d 653), the case was remitted to Criminal Term to hear and report on defendant’s claim that his predicate felony conviction had been obtained in violation of his constitutional rights. In the interim the appeal was held in abeyance. Criminal Term has now complied. Judgment affirmed. No opinion. Titone, J. P., Gulotta, Brown and Rubin, JJ., concur.